DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2-8, 11-13, 15-18, and 22 are as previously presented.
Claims 1, 9-10 and 19 are amended.
Claims 14 and 20 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-13, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2016/0161367 A1) in view of Cargonja (US 2006/0267554 A1) and in further view of Koenck (US 6252380 B1).
In claim 1, Chu discloses a method for controlling an electronic device (Fig. 4, 100, Par. 44 examiner considers executing a sleep mode to be said controlling) for use in a vehicle (abstract “vehicle”), the method comprising: 
the electronic device comprising a battery sensor (Fig. 1, 140), a processor (Par. 43 “arithmetic processing”);
detecting a battery voltage (abstract “detect battery voltage”) of a vehicle's battery (Fig. 4, 200) using the battery sensor connected thereto (Fig. 4, 140 Par. 9 “detect a battery voltage”); determining an operational state of the vehicle using the battery voltage (Par. 46, Par. 49, “determine whether the engine is activated”, “shut down”, “active”), the operational state of the vehicle corresponding with one or both of a state of an engine and a state of an ignition (Emphasis added, Par. 46, Par. 49, “determine whether the engine is activated”, “shut down”, “active”); and controlling an electronic device coupled to the vehicle's battery (Fig. 4,100) in accordance with the operational state of the vehicle (Par. 44 “sleep command” examiner notes that power monitoring unit 140 sends a sleep command that puts everything but 140 into a “sleep mode” which is considered to be said controlling an electronic device).
Chu does not explicitly disclose inserting the electronic device into an electrical socket of the vehicle such that the electronic device is in electrical communication with the vehicle and a memory; wherein a load circuit is configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle, the load circuit being separate from the battery sensor.
Chu does teach wherein a load (Fig. 4, 140) is applied to the vehicle's battery (Fig. 5 S510 Par. 54 device 100 is connected to the battery; examiner considers connecting the device 100 to the battery to be applying a load, namely the power monitoring unit 140, to the battery) to determine the operational state of the vehicle (Fig. 5, s550 and s570; Par. 56-59 “engine is activated” “engine has shut down”).
Cargonja teaches a memory (Fig. 1, 17); wherein a load circuit is configured to apply a load to the battery to determine the operational state (Par. 31-32); the load circuit being separate from the battery sensor (Fig. 1, 37, examiner notes that the load is separate from the battery sensor 22).
Koenck teaches inserting the electronic device into an electrical socket of the vehicle such that the electronic device is in electrical communication with the vehicle (See Claim 21 “plug” “socket”), the electronic device comprising a battery sensor (Fig. 28, 28-16), a processor (Fig. 5, 71), and a memory (Fig. 5, 71);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a memory; a load circuit is configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle, the load circuit being separate from the battery sensor based on the teachings of Chu and Cargonja since one of ordinary skill in the art would recognize that connecting a device to a battery would apply a load to it and to increase the accuracy of the battery sensor measurement (Cargonja Par. 30-31). Further it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have inserting the electronic device into an electrical socket of the vehicle such that the electronic device is in electrical communication with the vehicle based on the teachings of Koenck in Chu and Cargonja in order to allow for batch type data transfers (Koenck Column 20 Lines 50-60) thus leading to an improved system. 

In claim 2, Chu discloses wherein the method further comprises sampling the battery voltage detected by the battery sensor intermittently or continuously (Fig. 5, S560 and Par. 34).

In claim 3, Chu further discloses wherein the method further comprises comparing the battery voltage to a predetermined threshold to determine the operational state of the vehicle (Fig. 5, s530).

In claim 4, Chu in view of Cargonja and Koenck discloses all of claim 3. Cu further discloses wherein the method further comprises monitoring the battery voltage for a predetermined period of time if the battery voltage is below the predetermined threshold (Fig. 5 S520, S530 Par. 71 “timer”).

In claim 5, Chu in view of Cargonja and Koenck discloses all of claim 3. As discussed in claim 1, Chu further discloses “if the battery voltage is below the predetermined threshold value” (Par. 34, 36, and 49).

In claim 7, Chu in view of Cargonja and Koenck teach all of claim 5, including a load. Cu further discloses wherein the method further comprises identifying a change in the battery voltage due to the load (Fig. 5 S530).

In claim 8, Chu in view of Cargonja and Koenck teach all of claim 7, including a load. Cu further discloses wherein the method further comprises determining the operational state of the vehicle based on the change in the battery voltage (Fig. 3, S360-370).


In claim 10, Chu discloses an electronic device (Fig. 1, 100) for use in a vehicle (See title), the electronic device comprising a battery sensor (Fig.4, 140) configured to detect a battery voltage (abstract “detect battery voltage”) when connected to a battery (Fig. 4, 200) of a vehicle; and a processor (Fig. 4, 160) in communication with the battery sensor that is configured to: sample the battery voltage detected by the battery sensor (Fig. 5, s520), determine an operational state of the vehicle using the battery voltage (Fig. 5 s570) the operational state of the vehicle corresponding with one or both of a state of an engine and a state of an ignition (Emphasis added, Par. 46, Par. 49, “determine whether the engine is activated”, “shut down”, “active”), and control the electronic device in accordance with the operational state of the vehicle (Fig. 5, s590/s580); and using voltage from vehicle’s battery to determine the operational state of the vehicle (Par. 46).
Chu does not explicitly disclose a load circuit configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle, wherein the load circuit is separate from the battery sensor; a device interface including one or more electrical connectors that are configured to make an electrical connection when inserted into a power socket of the vehicle. 
Chu does teach a load circuit (Fig. 1, 140 examiner considers the battery monitor to be made up of circuits) configured to apply a load to the vehicle’s battery (Fig. 5 S510 Par. 54-55 device 100 containing power monitoring unit 140 is connected to the battery and sets the initial values based on the battery’s detected voltage plus a tolerance; examiner considers connecting the device to the battery to induce the connecting of the power monitoring unit 140 which applies a load [itself], to the battery to determine the initial voltage) to determine the state of the operational state of the vehicle (Fig. 5, s550 and s570; Par. 56-59 “engine is activated” “engine has shut down”).
Cargonja teaches wherein a load circuit is configured to apply a load to the battery to determine the operational state (Par. 31-32); the load circuit being separate from the battery sensor (Fig. 1, 37, examiner notes that the load is separate from the battery sensor 22).
Koenck teaches inserting the electronic device into an electrical socket of the vehicle such that the electronic device is in electrical communication with the vehicle (See Claim 21 “plug” “socket”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a load circuit configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle, the load circuit being separate from the battery sensor based on the teachings of Chu and Cargonja since one of ordinary skill in the art would recognize that connecting a device to a battery would apply a load to it and to increase the accuracy of the battery sensor measurement (Cargonja Par. 30-31). Further it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have inserting the electronic device into an electrical socket of the vehicle such that the electronic device is in electrical communication with the vehicle based on the teachings of Koenck in Chu and Cargonja in order to allow for batch type data transfers (Koenck Column 20 Lines 50-60) thus leading to an improved system.

In claim 11, Chu discloses sampling the battery voltage detected by the battery sensor intermittently or continuously (Fig. 5, S560 and Par. 34).

In claim 12, Chu discloses comparing the battery voltage to a predetermined threshold to determine the operational state of the vehicle (Fig. 5, s530).

In claim 13, Chu in view of Cargonja and Koenck discloses all of claim 12. Chu further discloses monitoring the battery voltage for a predetermined period of time if the battery voltage is below the predetermined threshold (Fig. 5 S520, S530 Par. 71 “timer”).

In claim 16, Chu in view of Cargonja and Koenck discloses all of claim 10. Chu further discloses, identify a change in the battery voltage, using the battery voltage detected by the battery sensor (Fig. 5 S520, S530).
Chu does not explicitly disclose wherein the processor is further configured to control the load circuit to apply the load, and identify a change in the battery voltage due to the load (emphasis added) using the battery voltage detected by the battery sensor.
Chu does teaches the device being configured to apply the load (Par. 54, when the device 100, which contains processor 160, is connected [i.e. load applied] the power monitoring unit sets up its initial configuration of the battery voltage), and adding a tolerance to the battery voltage to account for error, noise and fluctuations (Par. 42 examiner considers the fluctuations to be due to the connecting of the device since the tolerance is set when first connected see par. 54 thus accounting for a change in battery voltage).
Cargonja teaches the change in the battery voltage due to the load using the battery voltage detected by the battery sensor (Par. 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the processor is further configured to control the load circuit to apply the load, and identify a change in the battery voltage due to the load using the battery voltage detected by the battery sensor based on the teachings of Chu and Cargonja since it was known in the art that that connecting a load to a battery causes a fluctuation in battery voltage which would need to be accounted for, and to increase the accuracy of the battery sensor measurement (Cargonja Par. 30-31).

In claim 17, Chu in view of Cargonja and Koenck discloses all of claim 16. Chu further discloses wherein the processor is further configured to determine the operational state of the vehicle based on the change in the battery voltage (Fig. 5, S560-570).
Chu does not explicitly disclose determine the operational state of the vehicle based on the change in the battery voltage due to the load being applied to the vehicle’s battery (Emphasis added).
Chu does teaches the change in the battery voltage due to the load being applied to the vehicle’s battery (Par. 42 examiner considers the fluctuations to be due to the connecting of the device since the tolerance is set when first connected see par. 54 thus accounting for a change in battery voltage).
Cargonja teaches the change in the battery voltage due to the load being applied to the battery (Par. 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have disclose determine the operational state of the vehicle based on the change in the battery voltage due to the load being applied to the vehicle’s battery (Emphasis added) based on the teachings of Chu and Cargonja since it was known in the art that that connecting a load to a battery causes a fluctuation in battery voltage which would need to be accounted for, and to increase the accuracy of the battery sensor measurement (Cargonja Par. 30-31).

In claim 18, Chu in view of Cargonja and Koenck discloses all of claim 10. Chu further discloses wherein the processor is further configured to control at least one function module (Fig. 5, s590) in the electronic device, wherein each of the at least one function module is configured to carry out a function in the electronic device (Par. 44).

	In claim 21 Chu in view of Cargonja and Koenck discloses all of claim 10. Chu further discloses wherein the processor is further configured to generate a report indicating a state of the vehicle’s battery (Fig. 5, s590 examiner considers the sleep command to indicate the state of the vehicle).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Cargonja in view of Koenck and in further view of Abou-Zied (US 20170282722) hence forth Abou.
In claim 6, Chu in view of Cargonja and Koenck discloses all of claim 5. Chu does not explicitly disclose wherein applying the load to the vehicle's battery comprises electrically connecting a heating element of the electronic device to the vehicle's battery.
Abou teaches electrically connecting a heating element of the electronic device to the vehicle's battery (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to apply the load to the vehicle's battery comprises electrically connecting a heating element of the electronic device to the vehicle's battery as taught by Abou in Chu in order to activate the fan at certain temperatures (Par. 13) thus saving energy by minimizing fan use. 

In claim 15, Chu in view of Cargonja and Koenck discloses all of claim 10. Chu does not explicitly disclose wherein the load circuit comprises a heating element. 
Abou teaches electrically connecting a heating element of the electronic device to the vehicle's battery (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the load circuit comprises a heating element as taught by Abou in Chu in order to activate the fan at certain temperatures (Par. 13) thus saving energy by minimizing fan use and provide cooling for the battery.



Claims 9, 19 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Cargonja and Koenck in further view of Kim (US 2009/0068058 A1).


In claim 9, Chu does not explicitly disclose wherein the device is configured to control or assist in the dispensing of a volatile material.
Kim teaches wherein the device is configured to control or assist in the dispensing of a volatile material (Par. 12 “discharging the deodorant using remaining electrical power of the vehicle when an engine of the vehicle is stopped”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to the device is configured to control or assist in the dispensing of a volatile material based on the teachings of Kim in order to freshen the scent / remove negative odors of the vehicle (Kim Par. 3) thus leading to a more pleasant user experience.

In claim 19, Chu discloses an electrical assembly (Fig. 4), comprising: a battery sensor (Fig. 4, 140) configured to detect a battery voltage (abstract “detect battery voltage”) when connected to a battery of the vehicle (Fig. 4, 200), and a processor in communication with the battery sensor that is configured to: sample the battery voltage detected by the battery sensor (Fig. 4, 160); determine an operational state of the vehicle corresponding with one or both of a state of an engine and a state of an ignition (Emphasis added, Par. 46, Par. 49, “determine whether the engine is activated”, “shut down”, “active”), using the battery voltage (Par. 46, Par. 49, “determine whether the engine is activated”, “shut down”, “active”); 
	Chu does not explicitly disclose a volatile emitting device for use in a vehicle, the device comprising: a cartridge having a volatile material therein; wherein a load circuit is configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle the load circuit being separate from the battery sensor (Emphasis added); and control a release of the volatile material in accordance with the operational state of the vehicle; and a housing having a cavity configured to hold the cartridge and electrical assembly, wherein the load circuit is separate from the battery sensor; and a device interface including one or more electrical connectors that are configured to make an electrical connection when inserted into an electrical socket of the vehicle.
Chu does teach wherein a load (Fig. 4, 140) is applied to the vehicle's battery (Fig. 5 S510 Par. 54 device 100 is connected to the battery; examiner considers connecting the device 100 to the battery to be applying a load, namely the power monitoring unit 140, to the battery) to determine the operational state of the vehicle (Fig. 5, s550 and s570; Par. 56-59 “engine is activated” “engine has shut down”).
Kim teaches a volatile emitting device for use in a vehicle (Fig. 3, 100, Fig. 4), the device comprising: a cartridge (Fig. 3, 110/120) having a volatile material therein (Par. 12, “deodorant”) and control a release of the volatile material in accordance with the operational state of the vehicle (Par. 12 “discharging the deodorant using remaining electrical power of the vehicle when an engine of the vehicle is stopped”); and a housing having a cavity configured to hold the cartridge and electrical assembly (Fig. 3, 100, 110/120 examiner considers the modules to include/be inserted into said housing).
Koenck teaches inserting the electronic device into an electrical socket of the vehicle such that the electronic device is in electrical communication with the vehicle (See Claim 21 “plug” “socket”).
Cargonja teaches wherein a load circuit is configured to apply a load to the battery to determine the operational state (Par. 31-32); the load circuit being separate from the battery sensor (Fig. 1, 37, examiner notes that the load is separate from the battery sensor 22); wherein the load circuit is separate from the battery sensor (Fig. 1, 37, examiner notes that the load is separate from the battery sensor 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have disclose a volatile emitting device for use in a vehicle, the device comprising: a cartridge having a volatile material therein and control a release of the volatile material in accordance with the operational state of the vehicle; and a housing having a cavity configured to hold the cartridge and electrical assembly based on the teachings of Kim in order to freshen the scent / remove negative odors of the vehicle (Kim Par. 3) thus leading to a more pleasant user experience. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein a load circuit is configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle the load circuit being separate from the battery sensor, wherein the load circuit is separate from the battery sensor based on the teachings of Chu and Cargonja since one of ordinary skill in the art would recognize that connecting a device to a battery would apply a load to it and to increase the accuracy of the battery sensor measurement (Cargonja Par. 30-31). Further it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have inserting the electronic device into an electrical socket of the vehicle such that the electronic device is in electrical communication with the vehicle based on the teachings of Koenck in Chu and Cargonja in order to allow for batch type data transfers (Koenck Column 20 Lines 50-60) thus leading to an improved system.

In claim 22, Chu in view of Cargonja, Koenck and Kim discloses all of claim 19. Chu does not explicitly disclose wherein the processor is in further communication with the load circuit and the load circuit includes a switch configured to engage the load as directed by the processor to determine the operational state of the vehicle.
Cargonja teaches wherein the processor is in further communication with the load circuit and the load circuit includes a switch configured to engage the load as directed by the processor to determine the operational state (See Fig. 1, 16, 43, 42 Par. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein the processor is in further communication with the load circuit and the load circuit includes a switch configured to engage the load as directed by the processor to determine the operational state of the vehicle based on the teachings of Cargonja combined with Chu in order to remove excess charge that would interfere with the measurements (Cargonja Par. 31), thus leading to a more accurate system.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1-13, 15-19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang, US 5396165 A, Efficient Power Transfer System.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865        

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857  
10/13/2022